PER CURIAM.
The state appeals the trial court’s order revoking appellee’s probation on four counts of false verification of ownership on a pawnbroker transaction form, but withholding adjudication of guilt and placing appellee on probation for four months with the special condition that he serve those four months in the county jail. Consistent with this court’s recent decision in State v. Currilly, 126 So.3d 1244 (Fla. 1st DCA 2013), we agree with the state that the trial court erred in withholding adjudication of guilt based on the clear and unambiguous language of section 948.06(2)(b) & (e), Florida Statutes (2012). Unlike in Currilly, we find the prosecutor adequately preserved this error for appellate review. Accordingly, we reverse and remand for resentencing. If the court wants to withhold adjudication of guilt on the four counts of false verification of ownership on a pawnbroker transaction form, it could modify rather than revoke appellee’s probation as to those counts.
REVERSED and REMANDED for re-sentencing.
BENTON, SWANSON, and OSTERHAUS, JJ„ concur.